Per Curiam.

The respondent was admitted to practice by this court on March 15, 1950 under the name Jerry J. Hersh. In this proceeding petitioner moves to confirm the Referee’s report.
The Referee found respondent guilty of professional misconduct in that on January 17, 1974 respondent was convicted, in the United States District Court for the Southern District of New York, of willfully filing fraudulent joint income tax returns for the calendar years 1966 and 1967. He was sentenced to pay a fine of $2,500 on each of the two counts.
After reviewing all of the testimony, we are in full agreement with the findings of the Referee. Petitioner’s motion to confirm the report should be and hereby is granted.
In determining the appropriate measure of discipline to be imposed, we have taken into consideration respondent’s previously unblemished record. Accordingly, it is our opinion that respondent should be and he hereby is censured for his misconduct.
Hopkins, Acting P. J., Martuscello, Cohalan, Margett and Rabin, JJ., concur.